Case 2:21-cv-00996-JS-AYS Document 26-1 Filed 07/20/21 Page 1 of 1 PagelD #: 151

i)

>

Certification of Rashid Mukhtar

I am the CEO of OnSIP Technologies and it is our services who are used in this
matter to send out the initial calls for Prime Marketing Source.

I am aware of the allegations that were claimed against Prime Marketing Source.
They are based on completely incorrect information.

Per the TCPA, to qualify as an ‘automatic telephone dialing system,” a device
must have the capacity either to store a telephone number using a random or
sequential generator or to produce a telephone number using a random or
sequential number generator.

I have personal knowledge of the device used in this case, which is known as an
“IVR broadcaster” and that is what is used to send out the alleged initial call.
Our dialer does not, and cannot, use any random or sequential software or number

generator for dialing.

7. We input oumbers into our dialer.
8. The dialer is just used to dial the calls and connect the calls, it in no way generates

the number or are they ever random.

All numbers received have been DNC (Do Not Call list) and TCPA (Telephone
Consumer Protection Act) scrubbed so there cannot be violations when they are
input into our dialer.

10. As such, these calls do not, and cannot, fall into the category as violations of the

TCPA.

I hereby certify the aforementioned facts and statements are true. I am aware that

these statements are subjects to the rules relating to perjury.

 
